Exhibit 10.1

 

EXECUTION VERSION

 

$500,000,000

 

UNITED RENTALS (NORTH AMERICA), INC.

 

10.875% SENIOR NOTES DUE 2016

 

REGISTRATION RIGHTS AGREEMENT

 

June 9, 2009

 

Morgan Stanley & Co. Incorporated
Banc of America Securities LLC

 

c/o Morgan Stanley & Co. Incorporated
1585 Broadway
New York, NY 10036

 

Dear Sirs:

 

United Rentals (North America), Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to Morgan Stanley & Co. Incorporated, Banc of America
Securities LLC, Barclays Capital Inc., Calyon Securities (USA) Inc., Scotia
Capital (USA) Inc., BNY Mellon Capital Markets, LLC and HSBC Securities (USA)
Inc. (collectively, the “Initial Purchasers”), for whom Morgan Stanley & Co.
Incorporated and Banc of America Securities LLC are the representatives (the
“Representatives”), upon the terms set forth in a purchase agreement dated
June 2 2009, (the “Purchase Agreement”), $500,000,000 aggregate principal amount
of its 10.785% Senior Notes due 2016 (the “Notes”) to be guaranteed (the
“Guaranties”) by the entities listed herein (the “Guarantors”).  The Notes and
the Guaranties are together referred to as the “Initial Securities”.  The
Initial Securities will be issued pursuant to an Indenture, dated as of June 9,
2009 (the “Indenture”), among the Company, the Guarantors named therein and The
Bank of New York Mellon, as trustee (the “Trustee”).  As an inducement to the
Initial Purchasers to enter into the Purchase Agreement, the Company agrees with
the Initial Purchasers, for the benefit of the Initial Purchasers and the
holders of the Securities (as defined below) (collectively the “Holders”), as
follows:


 


1.  REGISTERED EXCHANGE OFFER.  UNLESS NOT PERMITTED BY APPLICABLE LAW, THE
COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO PREPARE AND, NOT LATER
THAN 180 DAYS (SUCH 180TH DAY BEING A “FILING DEADLINE”) AFTER THE DATE ON WHICH
THE INITIAL PURCHASERS PURCHASE THE INITIAL SECURITIES PURSUANT TO THE PURCHASE
AGREEMENT (THE “CLOSING DATE”), FILE WITH THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) A REGISTRATION STATEMENT (THE “EXCHANGE OFFER REGISTRATION
STATEMENT”) ON AN

 

--------------------------------------------------------------------------------


 


APPROPRIATE FORM UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), WITH RESPECT TO A PROPOSED OFFER (THE “REGISTERED EXCHANGE OFFER”) TO THE
HOLDERS OF TRANSFER RESTRICTED SECURITIES (AS DEFINED IN SECTION 6 HEREOF), WHO
ARE NOT PROHIBITED BY ANY LAW OR POLICY OF THE COMMISSION FROM PARTICIPATING IN
THE REGISTERED EXCHANGE OFFER, TO ISSUE AND DELIVER TO SUCH HOLDERS, IN EXCHANGE
FOR THE INITIAL SECURITIES, A LIKE AGGREGATE PRINCIPAL AMOUNT OF DEBT SECURITIES
OF THE COMPANY ISSUED UNDER THE INDENTURE, IDENTICAL IN ALL MATERIAL RESPECTS TO
THE INITIAL SECURITIES AND REGISTERED UNDER THE SECURITIES ACT (THE “EXCHANGE
SECURITIES”).  THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
(I) CAUSE SUCH EXCHANGE OFFER REGISTRATION STATEMENT TO BECOME EFFECTIVE UNDER
THE SECURITIES ACT WITHIN 210 DAYS AFTER THE CLOSING DATE (SUCH 210TH DAY BEING
AN “EFFECTIVENESS DEADLINE”) AND (II) KEEP THE EXCHANGE OFFER REGISTRATION
STATEMENT EFFECTIVE FOR NOT LESS THAN 20 BUSINESS DAYS (OR LONGER, IF REQUIRED
BY APPLICABLE LAW) AFTER THE DATE THE NOTICE OF THE REGISTERED EXCHANGE OFFER IS
MAILED TO THE HOLDERS (SUCH PERIOD BEING CALLED THE “EXCHANGE OFFER REGISTRATION
PERIOD”).

 

If the Company commences the Registered Exchange Offer, the Company shall use
its commercially reasonable efforts to consummate the Registered Exchange Offer
no later than 270 days after the Closing Date (such 270th day being the
“Consummation Deadline”).

 

Following the declaration of the effectiveness of the Exchange Offer
Registration Statement, the Company shall, as soon as practicable, commence the
Registered Exchange Offer, it being the objective of such Registered Exchange
Offer to enable each Holder of Transfer Restricted Securities electing to
exchange the Initial Securities for Exchange Securities (assuming that such
Holder is not an affiliate of the Company within the meaning of the Securities
Act, acquires the Exchange Securities in the ordinary course of such Holder’s
business and has no arrangements with any person to participate in the
distribution of the Exchange Securities and is not prohibited by any law or
policy of the Commission from participating in the Registered Exchange Offer) to
trade such Exchange Securities from and after their receipt without any
limitations or restrictions under the Securities Act and without material
restrictions under the securities laws of the several states of the United
States.

 

The Company acknowledges that, pursuant to current interpretations by the
Commission’s staff of Section 5 of the Securities Act, in the absence of an
applicable exemption therefrom, (i) each Holder which is a broker-dealer
electing to exchange Initial Securities, acquired for its own account as a
result of market making activities or other trading activities, for Exchange
Securities (an “Exchanging Dealer”), is required to deliver a prospectus
containing the information set forth in (a) Annex A hereto on the cover,
(b) Annex B hereto in the “Exchange Offer Procedures” section and the “Purpose
of the Exchange Offer” section, and (c) Annex C hereto in the “Plan of
Distribution” section of such prospectus in connection with a sale of any such
Exchange Securities received by such Exchanging Dealer pursuant to the
Registered Exchange Offer and (ii) an Initial Purchaser that elects to sell
Securities (as defined below) acquired in exchange for Initial Securities
constituting any portion of an unsold allotment, is required to deliver a
prospectus containing the information required by Items 507 or 508 of Regulation
S-K under the Securities Act, as applicable, in connection with such sale.

 

2

--------------------------------------------------------------------------------


 

The Company shall use its commercially reasonable efforts to keep the Exchange
Offer Registration Statement effective and to amend and supplement the
prospectus contained therein in order to permit such prospectus to be lawfully
delivered by all persons subject to the prospectus delivery requirements of the
Securities Act for a period of time commencing on the day the Registered
Exchange Offer is consummated and continuing for 90 days (or such shorter period
during which Exchanging Dealers and other persons, if any, are required by law
to deliver such prospectus); provided, however, that such period may be extended
pursuant to Section 3(j) below.

 

If, upon consummation of the Registered Exchange Offer, any Initial Purchaser
holds Initial Securities acquired by it as part of its initial distribution, the
Company, simultaneously with the delivery of the Exchange Securities pursuant to
the Registered Exchange Offer, shall issue and deliver to such Initial Purchaser
upon the written request of such Initial Purchaser, in exchange (the “Private
Exchange”) for the Initial Securities held by such Initial Purchaser, a like
principal amount of debt securities of the Company issued under the Indenture
and identical in all material respects to the Initial Securities (the “Private
Exchange Securities”).  The Initial Securities, the Exchange Securities and the
Private Exchange Securities are herein collectively called the “Securities”.

 

In connection with any Registered Exchange Offer, the Company shall:


 


(A)  MAIL TO EACH HOLDER A COPY OF THE PROSPECTUS FORMING PART OF THE EXCHANGE
OFFER REGISTRATION STATEMENT, TOGETHER WITH AN APPROPRIATE LETTER OF TRANSMITTAL
AND RELATED DOCUMENTS;


 


(B)  KEEP THE REGISTERED EXCHANGE OFFER OPEN FOR NOT LESS THAN 20 BUSINESS DAYS
(OR LONGER, IF REQUIRED BY APPLICABLE LAW) AFTER THE DATE NOTICE THEREOF IS
MAILED TO THE HOLDERS;


 


(C)  UTILIZE THE SERVICES OF A DEPOSITARY FOR THE REGISTERED EXCHANGE OFFER WITH
AN ADDRESS IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK, WHICH MAY BE THE
TRUSTEE OR AN AFFILIATE OF THE TRUSTEE;


 


(D)  PERMIT HOLDERS TO WITHDRAW TENDERED SECURITIES AT ANY TIME PRIOR TO THE
CLOSE OF BUSINESS, NEW YORK TIME, ON THE LAST BUSINESS DAY ON WHICH THE
REGISTERED EXCHANGE OFFER SHALL REMAIN OPEN; AND


 


(E)  OTHERWISE COMPLY WITH ALL APPLICABLE LAWS.

 

As soon as practicable after the close of the Registered Exchange Offer or the
Private Exchange, as the case may be, the Company shall:


 


(X)  ACCEPT FOR EXCHANGE ALL THE SECURITIES VALIDLY TENDERED AND NOT WITHDRAWN
PURSUANT TO THE REGISTERED EXCHANGE OFFER AND THE PRIVATE EXCHANGE;


 


(Y)  DELIVER, OR CAUSE TO BE DELIVERED, TO THE TRUSTEE FOR CANCELLATION ALL THE
INITIAL SECURITIES SO ACCEPTED FOR EXCHANGE; AND

 

3

--------------------------------------------------------------------------------


 


(Z)  CAUSE THE TRUSTEE TO AUTHENTICATE AND DELIVER PROMPTLY TO EACH HOLDER OF
THE INITIAL SECURITIES, EXCHANGE SECURITIES OR PRIVATE EXCHANGE SECURITIES, AS
THE CASE MAY BE, EQUAL IN PRINCIPAL AMOUNT TO THE INITIAL SECURITIES OF SUCH
HOLDER SO ACCEPTED FOR EXCHANGE.

 

The Indenture provides that the Exchange Securities will not be subject to the
transfer restrictions set forth in the Indenture and that all the Securities
will vote and consent together on all matters as one class and that none of the
Securities will have the right to vote or consent as a class separate from one
another on any matter.

 

Interest on each Exchange Security and Private Exchange Security issued pursuant
to the Registered Exchange Offer and in the Private Exchange will accrue from
the last interest payment date on which interest was paid on the Initial
Securities surrendered in exchange therefor or, if no interest has been paid on
the Initial Securities, from the date of original issue of the Initial
Securities (the “Original Issue Date”).

 

Each Holder participating in the Registered Exchange Offer shall be required to
represent to the Company that at the time of the consummation of the Registered
Exchange Offer (i) any Exchange Securities received by such Holder will be
acquired in the ordinary course of business, (ii) such Holder will have no
arrangements or understanding with any person to participate in the distribution
of the Securities or the Exchange Securities within the meaning of the
Securities Act, (iii) such Holder is not an “affiliate,” as defined in Rule 405
of the Securities Act, of the Company or if it is an affiliate, such Holder will
comply with the registration and prospectus delivery requirements of the
Securities Act to the extent applicable, (iv) if such Holder is not a
broker-dealer, that it is not engaged in, and does not intend to engage in, the
distribution of the Exchange Securities and (v) if such Holder is a
broker-dealer, that it will receive Exchange Securities for its own account in
exchange for Initial Securities that were acquired as a result of market-making
activities or other trading activities and that it will be required to
acknowledge that it will deliver a prospectus in connection with any resale of
such Exchange Securities.

 

Notwithstanding any other provisions hereof, the Company will ensure that
(i) any Exchange Offer Registration Statement and any amendment thereto and any
prospectus forming part thereof and any amendment or supplement thereto complies
in all material respects with the Securities Act and the rules and regulations
thereunder, (ii) any Exchange Offer Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any prospectus
forming part of any Exchange Offer Registration Statement, and any amendment or
supplement to such prospectus, does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


 


2.  SHELF REGISTRATION.  IF, (I) BECAUSE OF ANY CHANGE IN LAW OR IN APPLICABLE
INTERPRETATIONS THEREOF BY THE STAFF OF THE COMMISSION, THE COMPANY IS NOT
PERMITTED TO

 

4

--------------------------------------------------------------------------------


 


EFFECT A REGISTERED EXCHANGE OFFER, AS CONTEMPLATED BY SECTION 1 HEREOF,
(II) THE REGISTERED EXCHANGE OFFER IS NOT CONSUMMATED BY THE CONSUMMATION
DEADLINE, (III) ANY INITIAL PURCHASER SO REQUESTS WITH RESPECT TO THE INITIAL
SECURITIES (OR THE PRIVATE EXCHANGE SECURITIES) NOT ELIGIBLE TO BE EXCHANGED FOR
EXCHANGE SECURITIES IN THE REGISTERED EXCHANGE OFFER AND HELD BY IT FOLLOWING
CONSUMMATION OF THE REGISTERED EXCHANGE OFFER OR (IV) ANY HOLDER (OTHER THAN AN
EXCHANGING DEALER) IS NOT ELIGIBLE TO PARTICIPATE IN THE REGISTERED EXCHANGE
OFFER OR, IN THE CASE OF ANY HOLDER (OTHER THAN AN EXCHANGING DEALER) THAT
PARTICIPATES IN THE REGISTERED EXCHANGE OFFER, SUCH HOLDER DOES NOT RECEIVE
FREELY TRADEABLE EXCHANGE SECURITIES ON THE DATE OF THE EXCHANGE AND ANY SUCH
HOLDER SO REQUESTS, THE COMPANY SHALL TAKE THE FOLLOWING ACTIONS (THE DATE ON
WHICH ANY OF THE CONDITIONS DESCRIBED IN THE FOREGOING CLAUSES (I) THROUGH
(IV) OCCUR, INCLUDING IN THE CASE OF CLAUSES (III) OR (IV) THE RECEIPT OF THE
REQUIRED NOTICE, BEING A “TRIGGER DATE”):


 


(A)  THE COMPANY SHALL, ON OR PRIOR TO 180 DAYS AFTER THE TRIGGER DATE (SUCH
180TH DAY BEING A “FILING DEADLINE”), USE ITS COMMERCIALLY REASONABLE EFFORTS TO
FILE WITH THE COMMISSION AND THEREAFTER USE ITS COMMERCIALLY REASONABLE EFFORTS
TO CAUSE TO BE DECLARED EFFECTIVE (UNLESS IT BECOMES EFFECTIVE AUTOMATICALLY
UPON FILING) NO LATER THAN 210 DAYS AFTER THE TRIGGER DATE (SUCH 210TH DAY BEING
AN “EFFECTIVENESS DEADLINE”) A REGISTRATION STATEMENT (THE “SHELF REGISTRATION
STATEMENT” AND, TOGETHER WITH THE EXCHANGE OFFER REGISTRATION STATEMENT, A
“REGISTRATION STATEMENT”) ON AN APPROPRIATE FORM UNDER THE SECURITIES ACT
RELATING TO THE OFFER AND SALE OF THE TRANSFER RESTRICTED SECURITIES BY THE
HOLDERS THEREOF FROM TIME TO TIME IN ACCORDANCE WITH THE METHODS OF DISTRIBUTION
SET FORTH IN THE SHELF REGISTRATION STATEMENT AND RULE 415 UNDER THE SECURITIES
ACT (HEREINAFTER, THE “SHELF REGISTRATION”); PROVIDED, HOWEVER, THAT, IF THE
OBLIGATION TO FILE THE SHELF REGISTRATION STATEMENT ARISES BECAUSE THE
REGISTERED EXCHANGE OFFER HAS NOT BEEN CONSUMMATED BY THE CONSUMMATION DEADLINE,
THEN THE COMPANY WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO FILE THE SHELF
REGISTRATION STATEMENT ON OR PRIOR TO THE 30TH DAY AFTER SUCH FILING OBLIGATION
ARISES; PROVIDED, HOWEVER, THAT NO HOLDER (OTHER THAN AN INITIAL PURCHASER)
SHALL BE ENTITLED TO HAVE THE SECURITIES HELD BY IT COVERED BY SUCH SHELF
REGISTRATION STATEMENT UNLESS SUCH HOLDER AGREES IN WRITING TO BE BOUND BY ALL
THE PROVISIONS OF THIS AGREEMENT APPLICABLE TO SUCH HOLDER.


 


(B)  THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO KEEP THE SHELF
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE IN ORDER TO PERMIT THE PROSPECTUS
INCLUDED THEREIN TO BE LAWFULLY DELIVERED BY THE HOLDERS OF THE RELEVANT
SECURITIES FOR A PERIOD OF TWO YEARS (OR FOR SUCH LONGER PERIOD IF EXTENDED
PURSUANT TO SECTION 3(J) BELOW) FROM THE DATE OF ITS EFFECTIVENESS OR SUCH
SHORTER PERIOD THAT WILL TERMINATE WHEN ALL THE SECURITIES COVERED BY THE SHELF
REGISTRATION STATEMENT (I) HAVE BEEN SOLD PURSUANT THERETO OR (II) ARE NO LONGER
RESTRICTED SECURITIES (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT, OR ANY
SUCCESSOR RULE THEREOF) (SUCH PERIOD BEING THE “SHELF REGISTRATION PERIOD”). 
THE COMPANY SHALL BE DEEMED NOT TO HAVE USED ITS COMMERCIALLY REASONABLE EFFORTS
TO KEEP THE SHELF REGISTRATION STATEMENT EFFECTIVE DURING THE REQUISITE PERIOD
IF IT VOLUNTARILY TAKES ANY ACTION THAT WOULD RESULT IN HOLDERS OF SECURITIES
COVERED THEREBY NOT BEING ABLE TO OFFER

 

5

--------------------------------------------------------------------------------


 


AND SELL SUCH SECURITIES DURING THAT PERIOD, UNLESS SUCH ACTION IS REQUIRED BY
APPLICABLE LAW.


 


(C)  NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT TO THE CONTRARY, THE
COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT (I) THE
SHELF REGISTRATION STATEMENT AND THE RELATED PROSPECTUS AND ANY AMENDMENT OR
SUPPLEMENT THERETO, AS OF THE EFFECTIVE DATE OF THE SHELF REGISTRATION
STATEMENT, AMENDMENT OR SUPPLEMENT, COMPLY IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE REQUIREMENTS OF THE SECURITIES ACT AND THE RULES AND REGULATIONS
THEREUNDER; (II) THE SHELF REGISTRATION STATEMENT AND ANY AMENDMENT THERETO DOES
NOT, WHEN IT BECOMES EFFECTIVE, CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING; AND (III) ANY PROSPECTUS FORMING
PART OF ANY SHELF REGISTRATION STATEMENT DOES NOT CONTAIN ANY UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


3.  REGISTRATION PROCEDURES. IN CONNECTION WITH ANY SHELF REGISTRATION
CONTEMPLATED BY SECTION 2 HEREOF AND, TO THE EXTENT APPLICABLE, ANY REGISTERED
EXCHANGE OFFER CONTEMPLATED BY SECTION 1 HEREOF, THE FOLLOWING PROVISIONS SHALL
APPLY:


 


(A)  THE COMPANY SHALL (I) FURNISH TO EACH INITIAL PURCHASER, PRIOR TO THE
FILING THEREOF WITH THE COMMISSION, A COPY OF THE REGISTRATION STATEMENT AND
EACH AMENDMENT THEREOF AND EACH SUPPLEMENT, IF ANY, TO THE PROSPECTUS INCLUDED
THEREIN AND, IN THE EVENT THAT AN INITIAL PURCHASER (WITH RESPECT TO ANY PORTION
OF AN UNSOLD ALLOTMENT FROM THE ORIGINAL OFFERING) IS PARTICIPATING IN THE
REGISTERED EXCHANGE OFFER OR THE SHELF REGISTRATION STATEMENT, THE COMPANY SHALL
USE ITS COMMERCIALLY REASONABLE EFFORTS TO REFLECT IN EACH SUCH DOCUMENT, WHEN
SO FILED WITH THE COMMISSION, SUCH COMMENTS AS SUCH INITIAL PURCHASER REASONABLY
MAY PROPOSE; (II) INCLUDE THE INFORMATION SET FORTH IN ANNEX A HERETO ON THE
COVER, IN ANNEX B HERETO IN THE “EXCHANGE OFFER PROCEDURES” SECTION AND THE
“PURPOSE OF THE EXCHANGE OFFER” SECTION AND IN ANNEX C HERETO IN THE “PLAN OF
DISTRIBUTION” SECTION OF THE PROSPECTUS FORMING A PART OF THE EXCHANGE OFFER
REGISTRATION STATEMENT AND INCLUDE THE INFORMATION SET FORTH IN ANNEX D HERETO
IN THE LETTER OF TRANSMITTAL DELIVERED PURSUANT TO THE REGISTERED EXCHANGE
OFFER; (III) IF REQUESTED BY AN INITIAL PURCHASER, INCLUDE THE INFORMATION
REQUIRED BY ITEMS 507 OR 508 OF REGULATION S-K UNDER THE SECURITIES ACT, AS
APPLICABLE, IN THE PROSPECTUS FORMING A PART OF THE EXCHANGE OFFER REGISTRATION
STATEMENT; (IV) INCLUDE WITHIN THE PROSPECTUS CONTAINED IN THE EXCHANGE OFFER
REGISTRATION STATEMENT A SECTION ENTITLED “PLAN OF DISTRIBUTION,” REASONABLY
ACCEPTABLE TO THE INITIAL PURCHASERS, WHICH SHALL CONTAIN A SUMMARY STATEMENT OF
THE POSITIONS TAKEN OR POLICIES MADE BY THE STAFF OF THE COMMISSION WITH RESPECT
TO THE POTENTIAL “UNDERWRITER” STATUS OF ANY BROKER-DEALER THAT IS THE
BENEFICIAL OWNER (AS DEFINED IN RULE 13D-3 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”)) OF EXCHANGE SECURITIES RECEIVED BY SUCH
BROKER-DEALER IN THE REGISTERED EXCHANGE OFFER (A “PARTICIPATING
BROKER-DEALER”), WHETHER SUCH POSITIONS OR POLICIES HAVE

 

6

--------------------------------------------------------------------------------


 


BEEN PUBLICLY DISSEMINATED BY THE STAFF OF THE COMMISSION OR SUCH POSITIONS OR
POLICIES, IN THE REASONABLE JUDGMENT OF THE INITIAL PURCHASERS BASED UPON ADVICE
OF COUNSEL (WHICH MAY BE IN-HOUSE COUNSEL), REPRESENT THE PREVAILING VIEWS OF
THE STAFF OF THE COMMISSION; AND (V) IN THE CASE OF A SHELF REGISTRATION
STATEMENT, INCLUDE IN THE PROSPECTUS INCLUDED IN THE SHELF REGISTRATION
STATEMENT (OR, IF PERMITTED BY COMMISSION RULE 430B(B), IN A PROSPECTUS
SUPPLEMENT THAT BECOMES A PART THEREOF PURSUANT TO COMMISSION RULE 430B(F)) THAT
IS DELIVERED TO ANY HOLDER PURSUANT TO SECTION 3(D) AND (F), THE NAMES OF THE
HOLDERS WHO PROPOSE TO SELL SECURITIES PURSUANT TO THE SHELF REGISTRATION
STATEMENT AS SELLING SECURITYHOLDERS.


 


(B)  AFTER THE REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE, THE COMPANY
SHALL GIVE WRITTEN NOTICE TO THE INITIAL PURCHASERS, THE HOLDERS OF THE
SECURITIES AND ANY PARTICIPATING BROKER-DEALER FROM WHOM THE COMPANY HAS
RECEIVED PRIOR WRITTEN NOTICE THAT IT WILL BE A PARTICIPATING BROKER-DEALER IN
THE REGISTERED EXCHANGE OFFER OF THE OCCURRENCE OF ANY OF THE FOLLOWING THAT
OCCURS AFTER THE REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE (WHICH
NOTICE PURSUANT TO CLAUSES (II)-(V) HEREOF SHALL BE ACCOMPANIED BY AN
INSTRUCTION TO SUSPEND THE USE OF THE PROSPECTUS UNTIL THE REQUISITE CHANGES
HAVE BEEN MADE):

 

(I) WHEN THE REGISTRATION STATEMENT OR ANY AMENDMENT THERETO HAS BEEN FILED WITH
THE COMMISSION AND WHEN THE REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT THERETO HAS BECOME EFFECTIVE; PROVIDED, HOWEVER, THAT THIS
CLAUSE (I) SHALL NOT APPLY WITH RESPECT TO REGULAR FILINGS OF ANY DOCUMENT OR
REPORT UNDER THE EXCHANGE ACT, AT ANY TIME FOLLOWING THE EFFECTIVENESS OF THE
APPLICABLE REGISTRATION STATEMENT HEREUNDER, WHERE SUCH FILING IS MADE AS PART
OF THE COMPANY’S PERIODIC DISCLOSURE OBLIGATIONS UNDER SECTIONS 13 AND 15 OF THE
EXCHANGE ACT;

 

(II) OF ANY REQUEST BY THE COMMISSION OR ANY STATE SECURITIES AUTHORITY FOR
AMENDMENTS OR SUPPLEMENTS TO THE REGISTRATION STATEMENT OR THE PROSPECTUS
INCLUDED THEREIN OR FOR ADDITIONAL INFORMATION;

 

(III) OF THE ISSUANCE BY THE COMMISSION OR ANY STATE SECURITIES AUTHORITY OF ANY
STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OR THE
INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE, AND OF THE ISSUANCE BY THE
COMMISSION OF A NOTIFICATION OF OBJECTION TO THE USE OF THE FORM ON WHICH THE
REGISTRATION STATEMENT HAS BEEN FILED;

 

(IV) OF THE RECEIPT BY THE COMPANY OR ITS LEGAL COUNSEL OF ANY NOTIFICATION WITH
RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF THE SECURITIES FOR SALE IN ANY
JURISDICTION OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE;

 

(V) OF THE HAPPENING OF ANY EVENT THAT REQUIRES THE COMPANY TO MAKE CHANGES IN
THE REGISTRATION STATEMENT OR THE PROSPECTUS IN ORDER THAT THE REGISTRATION
STATEMENT OR THE PROSPECTUS DO NOT CONTAIN AN UNTRUE STATEMENT

 

7

--------------------------------------------------------------------------------


 

OF A MATERIAL FACT NOR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF THE
PROSPECTUS, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT
MISLEADING; AND

 

(VI) OF ANY DETERMINATION BY THE COMPANY THAT A POST-EFFECTIVE AMENDMENT TO A
REGISTRATION STATEMENT WOULD BE APPROPRIATE.


 


(C)  THE COMPANY SHALL MAKE EVERY REASONABLE EFFORT TO OBTAIN THE WITHDRAWAL AT
THE EARLIEST POSSIBLE TIME, OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT.


 


(D)  THE COMPANY SHALL FURNISH TO EACH HOLDER OF SECURITIES INCLUDED WITHIN THE
COVERAGE OF THE SHELF REGISTRATION, WITHOUT CHARGE, AT LEAST ONE COPY OF THE
SHELF REGISTRATION STATEMENT AND ANY POST-EFFECTIVE AMENDMENT OR SUPPLEMENT
THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, AND, IF THE HOLDER SO
REQUESTS IN WRITING, ALL EXHIBITS THERETO (INCLUDING THOSE, IF ANY, INCORPORATED
BY REFERENCE).  THE COMPANY SHALL NOT, WITHOUT THE PRIOR CONSENT OF THE INITIAL
PURCHASERS, MAKE ANY OFFER RELATING TO THE SECURITIES THAT WOULD CONSTITUTE A
“FREE WRITING PROSPECTUS,” AS DEFINED IN COMMISSION RULE 405.


 


(E)  THE COMPANY SHALL DELIVER TO EACH EXCHANGING DEALER AND EACH INITIAL
PURCHASER, AND TO ANY OTHER HOLDER WHO SO REQUESTS, WITHOUT CHARGE, AT LEAST ONE
COPY OF THE EXCHANGE OFFER REGISTRATION STATEMENT AND ANY POST-EFFECTIVE
AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, AND, IF ANY
INITIAL PURCHASER OR ANY SUCH HOLDER REQUESTS, ALL EXHIBITS THERETO (INCLUDING
THOSE INCORPORATED BY REFERENCE).


 


(F)  THE COMPANY SHALL, DURING THE SHELF REGISTRATION PERIOD, DELIVER TO EACH
HOLDER OF SECURITIES INCLUDED WITHIN THE COVERAGE OF THE SHELF REGISTRATION,
WITHOUT CHARGE, AS MANY COPIES OF THE PROSPECTUS (INCLUDING EACH PRELIMINARY
PROSPECTUS) INCLUDED IN THE SHELF REGISTRATION STATEMENT AND ANY AMENDMENT OR
SUPPLEMENT THERETO AS SUCH PERSON MAY REASONABLY REQUEST. THE COMPANY CONSENTS,
SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, TO THE USE OF THE PROSPECTUS OR ANY
AMENDMENT OR SUPPLEMENT THERETO BY EACH OF THE SELLING HOLDERS OF THE SECURITIES
IN CONNECTION WITH THE OFFERING AND SALE OF THE SECURITIES COVERED BY THE
PROSPECTUS INCLUDED IN THE SHELF REGISTRATION STATEMENT OR ANY AMENDMENT OR
SUPPLEMENT THERETO.


 


(G)  THE COMPANY SHALL DELIVER TO EACH INITIAL PURCHASER, ANY EXCHANGING DEALER,
ANY PARTICIPATING BROKER-DEALER AND SUCH OTHER PERSONS REQUIRED TO DELIVER A
PROSPECTUS FOLLOWING THE REGISTERED EXCHANGE OFFER, WITHOUT CHARGE, AS MANY
COPIES OF THE FINAL PROSPECTUS INCLUDED IN THE EXCHANGE OFFER REGISTRATION
STATEMENT AND ANY AMENDMENT OR SUPPLEMENT THERETO AS SUCH PERSONS MAY REASONABLY
REQUEST.  THE COMPANY CONSENTS, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, TO
THE USE OF THE PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO BY ANY INITIAL
PURCHASER, IF NECESSARY, ANY PARTICIPATING BROKER-DEALER AND SUCH OTHER PERSONS
REQUIRED TO DELIVER A PROSPECTUS FOLLOWING THE REGISTERED EXCHANGE

 

8

--------------------------------------------------------------------------------


 


OFFER IN CONNECTION WITH THE OFFERING AND SALE OF THE EXCHANGE SECURITIES
COVERED BY THE PROSPECTUS INCLUDED IN SUCH EXCHANGE OFFER REGISTRATION STATEMENT
OR ANY AMENDMENT OR SUPPLEMENT THERETO.


 


(H)  PRIOR TO ANY PUBLIC OFFERING OF THE SECURITIES PURSUANT TO ANY REGISTRATION
STATEMENT, THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO REGISTER
OR QUALIFY OR COOPERATE WITH THE HOLDERS OF THE SECURITIES INCLUDED THEREIN AND
THEIR RESPECTIVE COUNSEL IN CONNECTION WITH THE REGISTRATION OR QUALIFICATION OF
THE SECURITIES FOR OFFER AND SALE UNDER THE SECURITIES OR “BLUE SKY” LAWS OF
SUCH STATES OF THE UNITED STATES AS ANY HOLDER OF THE SECURITIES REASONABLY
REQUESTS IN WRITING AND DO ANY AND ALL OTHER ACTS OR THINGS NECESSARY OR
ADVISABLE TO ENABLE THE OFFER AND SALE IN SUCH JURISDICTIONS OF THE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT; PROVIDED, HOWEVER, THAT THE COMPANY
SHALL NOT BE REQUIRED TO (I) QUALIFY GENERALLY TO DO BUSINESS IN ANY
JURISDICTION WHERE IT IS NOT THEN SO QUALIFIED OR (II) TAKE ANY ACTION WHICH
WOULD SUBJECT IT TO GENERAL SERVICE OF PROCESS OR TO TAXATION IN ANY
JURISDICTION WHERE IT IS NOT THEN SO SUBJECT.


 


(I)  THE COMPANY SHALL COOPERATE WITH THE HOLDERS OF THE SECURITIES TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING THE
SECURITIES TO BE SOLD PURSUANT TO ANY REGISTRATION STATEMENT FREE OF ANY
RESTRICTIVE LEGENDS AND IN SUCH DENOMINATIONS AND REGISTERED IN SUCH NAMES AS
THE HOLDERS MAY REASONABLY REQUEST A REASONABLE PERIOD OF TIME PRIOR TO SALES OF
THE SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT.


 


(J)  UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY PARAGRAPHS (II) THROUGH
(V) OF SECTION 3(B) ABOVE DURING THE PERIOD FOR WHICH THE COMPANY IS REQUIRED TO
MAINTAIN AN EFFECTIVE REGISTRATION STATEMENT, THE COMPANY SHALL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO PREPARE AND FILE A POST-EFFECTIVE AMENDMENT
TO THE REGISTRATION STATEMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS AND ANY
OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED TO HOLDERS OF THE
SECURITIES OR PURCHASERS OF SECURITIES, THE PROSPECTUS WILL NOT CONTAIN AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  THE COMPANY
HEREBY AGREES TO NOTIFY THE INITIAL PURCHASERS, THE HOLDERS OF THE SECURITIES
AND ANY KNOWN PARTICIPATING BROKER-DEALER IN ACCORDANCE WITH
PARAGRAPHS (II) THROUGH (V) OF SECTION 3(B) ABOVE TO SUSPEND THE USE OF THE
PROSPECTUS UNTIL THE REQUISITE CHANGES TO THE PROSPECTUS HAVE BEEN MADE,
WHEREAFTER THE INITIAL PURCHASERS, THE HOLDERS OF THE SECURITIES AND ANY SUCH
PARTICIPATING BROKER-DEALERS SHALL SUSPEND USE OF SUCH PROSPECTUS, AND THE
PERIOD OF EFFECTIVENESS OF THE SHELF REGISTRATION STATEMENT PROVIDED FOR IN
SECTION 2(B) ABOVE AND THE EXCHANGE OFFER REGISTRATION STATEMENT PROVIDED FOR IN
SECTION 1 ABOVE SHALL EACH BE EXTENDED BY THE NUMBER OF DAYS FROM AND INCLUDING
THE DATE OF THE GIVING OF SUCH NOTICE TO AND INCLUDING THE DATE WHEN THE INITIAL
PURCHASERS, THE HOLDERS OF THE SECURITIES AND ANY KNOWN PARTICIPATING
BROKER-DEALER SHALL HAVE RECEIVED SUCH AMENDED OR SUPPLEMENTED PROSPECTUS
PURSUANT TO THIS SECTION 3(J).  DURING THE PERIOD DURING WHICH THE COMPANY IS
REQUIRED TO MAINTAIN AN EFFECTIVE SHELF REGISTRATION STATEMENT

 

9

--------------------------------------------------------------------------------


 


PURSUANT TO THIS AGREEMENT, THE COMPANY WILL PRIOR TO THE THREE-YEAR EXPIRATION
OF THAT SHELF REGISTRATION STATEMENT FILE, AND USE ITS BEST EFFORTS TO CAUSE TO
BE DECLARED EFFECTIVE (UNLESS IT BECOMES EFFECTIVE AUTOMATICALLY UPON FILING)
WITHIN A PERIOD THAT AVOIDS ANY INTERRUPTION IN THE ABILITY OF HOLDERS OF
SECURITIES COVERED BY THE EXPIRING SHELF REGISTRATION STATEMENT TO MAKE
REGISTERED DISPOSITIONS, A NEW REGISTRATION STATEMENT RELATING TO THE
SECURITIES, WHICH SHALL BE DEEMED THE “SHELF REGISTRATION STATEMENT” FOR
PURPOSES OF THIS AGREEMENT.


 


(K)  NOT LATER THAN THE EFFECTIVE DATE OF THE APPLICABLE REGISTRATION STATEMENT,
THE COMPANY WILL PROVIDE A CUSIP NUMBER FOR THE INITIAL SECURITIES, THE EXCHANGE
SECURITIES OR THE PRIVATE EXCHANGE SECURITIES, AS THE CASE MAY BE, AND PROVIDE
THE APPLICABLE TRUSTEE WITH PRINTED CERTIFICATES FOR THE INITIAL SECURITIES, THE
EXCHANGE SECURITIES OR THE PRIVATE EXCHANGE SECURITIES, AS THE CASE MAY BE, IN A
FORM ELIGIBLE FOR DEPOSIT WITH THE DEPOSITORY TRUST COMPANY.


 


(L)  THE COMPANY WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO COMPLY WITH ALL
RULES AND REGULATIONS OF THE COMMISSION TO THE EXTENT AND SO LONG AS THEY ARE
APPLICABLE TO THE REGISTERED EXCHANGE OFFER OR THE SHELF REGISTRATION AND WILL
MAKE GENERALLY AVAILABLE TO ITS SECURITY HOLDERS (OR OTHERWISE PROVIDE IN
ACCORDANCE WITH SECTION 11(A) OF THE SECURITIES ACT) AN EARNINGS STATEMENT
SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT, NO LATER THAN
45 DAYS AFTER THE END OF A 12-MONTH PERIOD (OR 90 DAYS, IF SUCH PERIOD IS A
FISCAL YEAR) BEGINNING WITH THE FIRST MONTH OF THE COMPANY’S FIRST FISCAL
QUARTER COMMENCING AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT, WHICH
STATEMENT SHALL COVER SUCH 12-MONTH PERIOD.


 


(M)  THE COMPANY SHALL CAUSE THE INDENTURE TO BE QUALIFIED UNDER THE TRUST
INDENTURE ACT OF 1939, AS AMENDED, IN A TIMELY MANNER AND CONTAINING SUCH
CHANGES, IF ANY, AS SHALL BE NECESSARY FOR SUCH QUALIFICATION. IN THE EVENT THAT
SUCH QUALIFICATION WOULD REQUIRE THE APPOINTMENT OF A NEW TRUSTEE UNDER THE
INDENTURE, THE COMPANY SHALL APPOINT A NEW TRUSTEE THEREUNDER PURSUANT TO THE
APPLICABLE PROVISIONS OF THE INDENTURE.


 


(N)  THE COMPANY MAY REQUIRE EACH HOLDER OF SECURITIES TO BE SOLD PURSUANT TO
THE SHELF REGISTRATION STATEMENT TO FURNISH TO THE COMPANY SUCH INFORMATION
REGARDING THE HOLDER AND THE DISTRIBUTION OF THE SECURITIES AS THE COMPANY MAY
FROM TIME TO TIME REASONABLY REQUIRE FOR INCLUSION IN THE SHELF REGISTRATION
STATEMENT, AND THE COMPANY MAY EXCLUDE FROM SUCH REGISTRATION THE SECURITIES OF
ANY HOLDER THAT FAILS TO FURNISH SUCH INFORMATION WITHIN A REASONABLE TIME AFTER
RECEIVING SUCH REQUEST.


 


(O)  SUBJECT TO SECTION 8(C), THE COMPANY SHALL ENTER INTO SUCH CUSTOMARY
AGREEMENTS (INCLUDING, IF REQUESTED, AN UNDERWRITING AGREEMENT IN CUSTOMARY
FORM) AND TAKE ALL SUCH OTHER ACTION, IF ANY, AS THE HOLDERS OF A MAJORITY OF
THE AGGREGATE PRINCIPAL AMOUNT OF SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT  (THE “MAJORITY HOLDERS”) SHALL REASONABLY REQUEST IN ORDER TO
FACILITATE THE DISPOSITION OF THE SECURITIES PURSUANT TO ANY SHELF REGISTRATION.

 

10

--------------------------------------------------------------------------------



 


(P)  FOR A REASONABLE PERIOD PRIOR TO THE FILING OF A SHELF REGISTRATION
STATEMENT AND PRIOR TO THE EXECUTION OF ANY UNDERWRITING OR SIMILAR AGREEMENT,
MAKE AVAILABLE FOR INSPECTION BY COUNSEL SELECTED BY THE MAJORITY HOLDERS
(“HOLDERS’ COUNSEL”) AND ANY UNDERWRITERS PARTICIPATING IN AN UNDERWRITTEN
OFFERING PURSUANT TO A SHELF REGISTRATION STATEMENT AND NOT MORE THAN ONE
ACCOUNTING FIRM RETAINED BY THE MAJORITY HOLDERS OR UNDERWRITERS, ALL FINANCIAL
AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY
REASONABLY REQUESTED BY ANY SUCH PERSONS, AND CAUSE THE RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AND ANY OTHER AGENTS OF THE COMPANY TO SUPPLY ALL
INFORMATION REASONABLY REQUESTED BY ANY SUCH PERSONS, IN CONNECTION WITH A
REGISTRATION STATEMENT; PROVIDED, HOWEVER, THAT ANY SUCH RECORDS, DOCUMENTS,
PROPERTIES AND SUCH INFORMATION THAT IS DESIGNATED IN WRITING BY THE COMPANY, IN
GOOD FAITH, AS CONFIDENTIAL AT THE TIME OF DELIVERY OF SUCH RECORDS, DOCUMENTS,
PROPERTIES OR INFORMATION SHALL BE KEPT CONFIDENTIAL BY ANY SUCH PERSONS AND
SHALL BE USED ONLY IN CONNECTION WITH SUCH REGISTRATION STATEMENT, UNLESS
DISCLOSURE THEREOF IS REQUIRED TO BE MADE IN CONNECTION WITH A COURT PROCEEDING
OR REQUIRED BY LAW, OR SUCH INFORMATION HAS BECOME AVAILABLE (NOT IN VIOLATION
OF THIS AGREEMENT) TO THE PUBLIC GENERALLY OR THROUGH A THIRD PARTY WITHOUT AN
ACCOMPANYING OBLIGATION OF CONFIDENTIALITY, AND THE COMPANY SHALL BE ENTITLED TO
REQUEST THAT SUCH PERSONS SIGN A CONFIDENTIALITY AGREEMENT TO THE FOREGOING
EFFECT.


 


(Q)  SUBJECT TO SECTION 8(C), IN THE CASE OF ANY SHELF REGISTRATION, THE
COMPANY, IF REQUESTED BY COUNSEL TO THE MAJORITY HOLDERS OF THE SECURITIES
COVERED THEREBY, SHALL CAUSE (I) ITS COUNSEL TO DELIVER AN OPINION AND UPDATES
THEREOF RELATING TO THE SECURITIES IN CUSTOMARY FORM ADDRESSED TO SUCH HOLDERS
AND THE MANAGING UNDERWRITERS, IF ANY, THEREOF AND DATED, IN THE CASE OF THE
INITIAL OPINION, THE EFFECTIVE DATE OF SUCH SHELF REGISTRATION STATEMENT IN
FORM, SUBSTANCE AND SCOPE CUSTOMARILY COVERED IN OPINIONS DELIVERED IN
CONNECTION WITH SHELF REGISTRATIONS; PROVIDED, HOWEVER, THAT IN THE CASE OF AN
UNDERWRITTEN OFFERING SUCH OPINIONS SHALL ALSO BE ADDRESSED TO THE UNDERWRITERS
AND ALSO COVER THE MATTERS CUSTOMARILY COVERED IN OPINIONS DELIVERED BY ISSUERS
IN CONNECTION WITH PRIMARY UNDERWRITTEN OFFERINGS OF DEBT SECURITIES COMPARABLE
TO THE SECURITIES (SUCH ADDITIONAL OPINIONS TO BE AGREED UPON BY THE
UNDERWRITERS AND THE COMPANY, SUCH AGREEMENT NOT TO BE UNREASONABLY WITHHELD),
(II) ITS OFFICERS TO EXECUTE AND DELIVER ALL CUSTOMARY DOCUMENTS AND
CERTIFICATES AND UPDATES THEREOF REQUESTED BY ANY UNDERWRITERS OF THE APPLICABLE
SECURITIES AND (III) ITS INDEPENDENT PUBLIC ACCOUNTANTS AND THE INDEPENDENT
PUBLIC ACCOUNTANTS WITH RESPECT TO ANY OTHER ENTITY FOR WHICH FINANCIAL
INFORMATION IS PROVIDED IN THE SHELF REGISTRATION STATEMENT TO PROVIDE TO THE
SELLING HOLDERS OF THE APPLICABLE SECURITIES AND ANY UNDERWRITER THEREFOR A
COMFORT LETTER IN CUSTOMARY FORM AND COVERING MATTERS OF THE TYPE CUSTOMARILY
COVERED IN COMFORT LETTERS IN CONNECTION WITH SHELF REGISTRATIONS; PROVIDED,
HOWEVER, THAT IN THE CASE OF AN UNDERWRITTEN OFFERING SUCH LETTERS SHALL ALSO BE
ADDRESSED TO THE UNDERWRITERS AND COVER THE MATTERS CUSTOMARILY COVERED IN
“COMFORT LETTERS” DELIVERED BY ISSUERS IN CONNECTION WITH PRIMARY UNDERWRITTEN
OFFERINGS OF DEBT SECURITIES COMPARABLE TO THE SECURITIES (SUCH LETTERS TO BE
AGREED UPON BY THE UNDERWRITERS AND SUCH ACCOUNTANTS, SUCH AGREEMENT NOT TO BE
UNREASONABLY WITHHELD); SUBJECT TO RECEIPT OF APPROPRIATE

 

11

--------------------------------------------------------------------------------


 


DOCUMENTATION AS CONTEMPLATED, AND ONLY IF PERMITTED, BY STATEMENT OF AUDITING
STANDARDS NO. 72.


 


(R)  IN THE CASE OF THE REGISTERED EXCHANGE OFFER, IF REQUESTED BY ANY INITIAL
PURCHASER OR ANY KNOWN PARTICIPATING BROKER-DEALER THAT IS SUBJECT TO THE
PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT, AND IF A REGISTRATION
STATEMENT IS REQUIRED TO BE FILED UNDER THE SECURITIES ACT, THE COMPANY SHALL
CAUSE (I) ITS COUNSEL TO DELIVER TO SUCH INITIAL PURCHASER OR SUCH PARTICIPATING
BROKER-DEALER A SIGNED OPINION IN SUCH FORM AS IS CUSTOMARY IN CONNECTION WITH
THE PREPARATION OF A REGISTRATION STATEMENT AND (II) ITS INDEPENDENT PUBLIC
ACCOUNTANTS AND THE INDEPENDENT PUBLIC ACCOUNTANTS WITH RESPECT TO ANY OTHER
ENTITY FOR WHICH FINANCIAL INFORMATION IS PROVIDED IN THE REGISTRATION STATEMENT
TO DELIVER TO SUCH INITIAL PURCHASER OR SUCH PARTICIPATING BROKER-DEALER A
COMFORT LETTER, IN SUCH AS IS CUSTOMARY IN CONNECTION WITH THE PREPARATION OF A
REGISTRATION STATEMENT.


 


(S)  IF A REGISTERED EXCHANGE OFFER OR A PRIVATE EXCHANGE IS TO BE CONSUMMATED,
UPON DELIVERY OF THE INITIAL SECURITIES BY HOLDERS TO THE COMPANY (OR TO SUCH
OTHER PERSON AS DIRECTED BY THE COMPANY) IN EXCHANGE FOR THE EXCHANGE SECURITIES
OR THE PRIVATE EXCHANGE SECURITIES, AS THE CASE MAY BE, THE COMPANY SHALL MARK,
OR CAUSE TO BE MARKED, ON THE INITIAL SECURITIES SO EXCHANGED THAT SUCH INITIAL
SECURITIES ARE BEING CANCELED IN EXCHANGE FOR THE EXCHANGE SECURITIES OR THE
PRIVATE EXCHANGE SECURITIES, AS THE CASE MAY BE; IN NO EVENT SHALL THE INITIAL
SECURITIES BE MARKED AS PAID OR OTHERWISE SATISFIED.


 


(T)  THE COMPANY WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO (A) IF THE
INITIAL SECURITIES HAVE BEEN RATED PRIOR TO THE INITIAL SALE OF SUCH INITIAL
SECURITIES, CONFIRM SUCH RATINGS WILL APPLY TO THE SECURITIES COVERED BY A
REGISTRATION STATEMENT, OR (B) IF THE INITIAL SECURITIES WERE NOT PREVIOUSLY
RATED, CAUSE THE SECURITIES COVERED BY A REGISTRATION STATEMENT TO BE RATED WITH
THE APPROPRIATE RATING AGENCIES, IF SO REQUESTED BY THE MAJORITY HOLDERS, OR BY
THE MANAGING UNDERWRITERS, IF ANY.


 


(U)  IN THE EVENT THAT ANY BROKER-DEALER REGISTERED UNDER THE EXCHANGE ACT SHALL
UNDERWRITE ANY SECURITIES OR PARTICIPATE AS A MEMBER OF AN UNDERWRITING
SYNDICATE OR SELLING GROUP OR “ASSIST IN THE DISTRIBUTION” (WITHIN THE MEANING
OF THE CONDUCT RULES (THE “RULES”) OF THE FINANCIAL INDUSTRY REGULATORY
AUTHORITY (“FINRA”)) THEREOF, WHETHER AS A HOLDER OF SUCH SECURITIES OR AS AN
UNDERWRITER, A PLACEMENT OR SALES AGENT OR A BROKER OR DEALER IN RESPECT
THEREOF, OR OTHERWISE, THE COMPANY WILL ASSIST SUCH BROKER-DEALER IN COMPLYING
WITH THE REQUIREMENTS OF SUCH RULES, INCLUDING, WITHOUT LIMITATION, BY (I) IF
SUCH RULES, INCLUDING RULE 2720, SHALL SO REQUIRE, ENGAGING A “QUALIFIED
INDEPENDENT UNDERWRITER” (AS DEFINED IN RULE 2720) TO PARTICIPATE IN THE
PREPARATION OF THE REGISTRATION STATEMENT RELATING TO SUCH SECURITIES, TO
EXERCISE USUAL STANDARDS OF DUE DILIGENCE IN RESPECT THERETO AND, IF ANY PORTION
OF THE OFFERING CONTEMPLATED BY SUCH REGISTRATION STATEMENT IS AN UNDERWRITTEN
OFFERING OR IS MADE THROUGH A PLACEMENT OR SALES AGENT, TO RECOMMEND THE YIELD
OF SUCH SECURITIES, (II) INDEMNIFYING ANY SUCH

 

12

--------------------------------------------------------------------------------


 


QUALIFIED INDEPENDENT UNDERWRITER TO THE EXTENT OF THE INDEMNIFICATION OF
UNDERWRITERS PROVIDED IN SECTION 5 HEREOF AND (III) PROVIDING SUCH INFORMATION
TO SUCH BROKER-DEALER AS MAY BE REQUIRED IN ORDER FOR SUCH BROKER-DEALER TO
COMPLY WITH THE REQUIREMENTS OF THE RULES.


 


(V)  THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO TAKE ALL OTHER
STEPS NECESSARY TO EFFECT THE REGISTRATION OF THE SECURITIES COVERED BY A
REGISTRATION STATEMENT CONTEMPLATED HEREBY.


 


(W)  EACH HOLDER AND EACH PARTICIPATING BROKER-DEALER AGREES BY ACQUISITION OF
INITIAL SECURITIES OR EXCHANGE SECURITIES THAT, UPON THE COMPANY PROVIDING
NOTICE TO SUCH HOLDER OR PARTICIPATING BROKER-DEALER, AS THE CASE MAY BE, THAT
THE BOARD OF DIRECTORS OF THE COMPANY HAS RESOLVED THAT THE COMPANY HAS A BONA
FIDE BUSINESS PURPOSE FOR DOING SO, THEN, UPON PROVIDING SUCH NOTICE (WHICH
SHALL REFER TO THIS SECTION 3(W)), THE COMPANY MAY DELAY THE FILING OR THE
EFFECTIVENESS OF THE SHELF REGISTRATION STATEMENT (IF NOT THEN FILED OR
EFFECTIVE, AS APPLICABLE) AND SHALL NOT BE REQUIRED TO MAINTAIN THE
EFFECTIVENESS THEREOF OR AMEND OR SUPPLEMENT THE SHELF REGISTRATION STATEMENT
STATEMENT, IN ALL CASES, FOR A PERIOD (A “DELAY PERIOD”) EXPIRING UPON THE
EARLIER TO OCCUR OF THE DATE WHICH IS THE EARLIER OF (A) THE DATE ON WHICH SUCH
BUSINESS PURPOSE CEASES TO INTERFERE WITH THE COMPANY’S AND THE GUARANTORS’
OBLIGATIONS TO FILE OR MAINTAIN THE EFFECTIVENESS OF THE SHELF REGISTRATION
STATEMENT PURSUANT TO THIS AGREEMENT OR (B) 60 DAYS AFTER THE COMPANY NOTIFIES
THE HOLDERS OF SUCH GOOD FAITH DETERMINATION. THERE SHALL NOT BE MORE THAN 60
DAYS OF DELAY PERIODS DURING ANY 12-MONTH PERIOD. THE PERIOD OF EFFECTIVENESS OF
THE SHELF REGISTRATION STATEMENT PROVIDED FOR IN SECTION 2(B) ABOVE SHALL BE
EXTENDED BY A NUMBER OF DAYS EQUAL TO THE NUMBER OF DAYS DURING ANY DELAY
PERIOD. ANY DELAY PERIOD WILL NOT ALTER THE OBLIGATIONS OF THE COMPANY OR THE
GUARANTORS TO PAY ADDITIONAL INTEREST UNDER THE CIRCUMSTANCES SET FORTH IN
SECTION 6 HEREOF.


 


4.  REGISTRATION EXPENSES.  SUBJECT TO SECTION 8(C), ALL EXPENSES INCIDENT TO
THE COMPANY’S PERFORMANCE OF AND COMPLIANCE WITH THIS AGREEMENT WILL BE BORNE BY
THE COMPANY, REGARDLESS OF WHETHER A REGISTRATION STATEMENT IS EVER FILED OR
BECOMES EFFECTIVE, INCLUDING WITHOUT LIMITATION;

 

(I)  ALL REGISTRATION AND FILING FEES AND EXPENSES;

 

(II)  ALL FEES AND EXPENSES OF COMPLIANCE WITH FEDERAL SECURITIES AND STATE
“BLUE SKY” OR SECURITIES LAWS;

 

(III)  ALL EXPENSES OF PRINTING (INCLUDING PRINTING CERTIFICATES FOR THE
SECURITIES TO BE ISSUED IN THE REGISTERED EXCHANGE OFFER AND THE PRIVATE
EXCHANGE AND PRINTING OF PROSPECTUSES), MESSENGER AND DELIVERY SERVICES AND
TELEPHONE;

 

(IV)  ALL RATING AGENCY FEES;

 

(V)  ALL FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY;

 

13

--------------------------------------------------------------------------------


 

(VI)  ALL APPLICATION AND FILING FEES IN CONNECTION WITH THE LISTING, IF ANY, OF
THE EXCHANGE SECURITIES ON A NATIONAL SECURITIES EXCHANGE OR AUTOMATED QUOTATION
SYSTEM PURSUANT TO THE REQUIREMENTS HEREOF;

 

(VII)  ALL FEES AND DISBURSEMENTS OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
THE COMPANY (INCLUDING THE EXPENSES OF ANY SPECIAL AUDIT AND COMFORT LETTERS
REQUIRED BY OR INCIDENT TO SUCH PERFORMANCE);

 

(VIII)  ALL FEES AND DISBURSEMENTS RELATING TO THE QUALIFICATION OF THE
INDENTURE UNDER APPLICABLE SECURITIES LAWS;

 

(IX)  ALL PREMIUMS AND OTHER COSTS OF POLICIES OF INSURANCE MAINTAINED BY THE
COMPANY AGAINST LIABILITIES ARISING OUT OF THE PUBLIC OFFERING OF THE TRANSFER
RESTRICTED SECURITIES BEING REGISTERED;

 

(X)  ALL FEES AND EXPENSES OF A “QUALIFIED INDEPENDENT UNDERWRITER” AS DEFINED
BY CONDUCT RULE 2720 OF THE FINRA, IF REQUIRED BY THE FINRA RULES, IN CONNECTION
WITH THE OFFERING OF THE EXCHANGE SECURITIES OR TRANSFER RESTRICTED SECURITIES
IN AN UNDERWRITTEN OFFERING; AND

 

(XI)  THE REASONABLE FEES AND EXPENSES OF THE TRUSTEE, INCLUDING ITS COUNSEL,
AND ANY ESCROW AGENT OR CUSTODIAN.  NOTWITHSTANDING THE FOREGOING, THE HOLDERS
OF THE EXCHANGE SECURITIES OR TRANSFER RESTRICTED SECURITIES BEING REGISTERED
SHALL PAY ALL AGENCY OR BROKERAGE FEES AND COMMISSIONS AND UNDERWRITING
DISCOUNTS AND COMMISSIONS ATTRIBUTABLE TO THE SALE OF TRANSFER RESTRICTED
SECURITIES AND THE FEES AND DISBURSEMENTS OF ANY COUNSEL OR OTHER ADVISORS OR
EXPERTS RETAINED BY SUCH HOLDERS (SEVERALLY OR JOINTLY) (EXCLUDING ADVISORS OR
OTHER EXPERTS RETAINED BY THE COMPANY, AS AFORESAID); PROVIDED, HOWEVER, THAT IN
THE CASE OF A SHELF REGISTRATION STATEMENT UNDER SECTION 2 AND SECTION 3 HEREOF,
THE MAJORITY HOLDERS MAY, IN EACH CASE, IF THEY SO ELECT, SELECT HOLDERS’
COUNSEL TO REPRESENT THEM (WHICH MAY BE COUNSEL TO THE INITIAL PURCHASERS), IN
WHICH EVENT THE AFOREMENTIONED REGISTRATION EXPENSES SHALL INCLUDE THE
REASONABLE FEES AND DISBURSEMENTS OF SUCH COUNSEL UP TO A MAXIMUM OF $100,000.

 

The Company will bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit and the fees and expenses
of any person, including special experts, retained by the Company.


 


5.  INDEMNIFICATION.  (A)  EACH OF THE COMPANY AND THE GUARANTORS NAMED IN THE
SCHEDULE HERETO JOINTLY AND SEVERALLY AGREE TO INDEMNIFY AND HOLD HARMLESS EACH
INITIAL PURCHASER, EACH HOLDER OF THE SECURITIES, ANY PARTICIPATING
BROKER-DEALER, EACH UNDERWRITER WHO PARTICIPATES IN AN OFFERING OF TRANSFER
RESTRICTED SECURITIES AND EACH PERSON, IF ANY, WHO CONTROLS SUCH INITIAL
PURCHASER, HOLDER, PARTICIPATING BROKER-DEALER OR UNDERWRITER WITHIN THE MEANING
OF THE SECURITIES ACT OR THE EXCHANGE ACT (EACH INITIAL PURCHASER, HOLDER, ANY
PARTICIPATING BROKER-DEALER, UNDERWRITER AND SUCH CONTROLLING PERSONS ARE
REFERRED TO COLLECTIVELY AS THE “INDEMNIFIED PARTIES”) FROM AND AGAINST ANY

 

14

--------------------------------------------------------------------------------


 


LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, OR ANY ACTIONS IN
RESPECT THEREOF (INCLUDING, BUT NOT LIMITED TO, ANY LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR ACTIONS RELATING TO PURCHASES AND SALES OF THE SECURITIES) TO
WHICH EACH INDEMNIFIED PARTY MAY BECOME SUBJECT UNDER THE SECURITIES ACT, THE
EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES
OR ACTIONS ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN A REGISTRATION STATEMENT OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO, OR ARISE OUT OF, OR ARE BASED UPON, THE
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, OR
SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR ACTIONS ARISE OUT OF OR ARE BASED
UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN A PROSPECTUS, INCLUDING ANY PRELIMINARY PROSPECTUS OR “ISSUER FREE
WRITING PROSPECTUS,” AS DEFINED IN COMMISSION RULE 433 (“ISSUER FWP”), RELATING
TO A SHELF REGISTRATION, OR IN ANY AMENDMENT OR SUPPLEMENT THERETO, OR ARISE OUT
OF, OR ARE BASED UPON, THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING, AND SHALL REIMBURSE, AS INCURRED, THE INDEMNIFIED PARTIES FOR ANY
LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THEM IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION IN
RESPECT THEREOF; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE LIABLE IN ANY
SUCH CASE TO THE EXTENT THAT SUCH LOSS, CLAIM, DAMAGE OR LIABILITY ARISES OUT OF
OR IS BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION MADE IN A REGISTRATION STATEMENT OR PROSPECTUS, INCLUDING ANY
PRELIMINARY PROSPECTUS OR ISSUER FWP RELATING TO A SHELF REGISTRATION, OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO, IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION PERTAINING TO SUCH INITIAL PURCHASER, HOLDER, PARTICIPATING
BROKER-DEALER OR UNDERWRITER AND FURNISHED TO THE COMPANY BY OR ON BEHALF OF
SUCH INITIAL PURCHASER, HOLDER, PARTICIPATING BROKER-DEALER OR UNDERWRITER
SPECIFICALLY FOR INCLUSION THEREIN; PROVIDED FURTHER, HOWEVER, THAT THIS
INDEMNITY AGREEMENT WILL BE IN ADDITION TO ANY LIABILITY WHICH THE COMPANY MAY
OTHERWISE HAVE TO SUCH INDEMNIFIED PARTY.


 


(B)  EACH HOLDER OF THE SECURITIES, SEVERALLY AND NOT JOINTLY, WILL INDEMNIFY
AND HOLD HARMLESS THE COMPANY, THE INITIAL PURCHASERS, EACH UNDERWRITER WHO
PARTICIPATES IN AN OFFERING OF TRANSFER RESTRICTED SECURITIES AND THE OTHER
SELLING HOLDERS AND EACH OF THEIR RESPECTIVE DIRECTORS AND OFFICERS (INCLUDING
EACH OFFICER OF THE COMPANY WHO SIGNED THE REGISTRATION STATEMENT) AND EACH
PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE SECURITIES
ACT OR THE EXCHANGE ACT FROM AND AGAINST ANY LOSSES, CLAIMS, DAMAGES OR
LIABILITIES OR ANY ACTIONS IN RESPECT THEREOF, TO WHICH THE COMPANY OR ANY SUCH
CONTROLLING PERSON MAY BECOME SUBJECT UNDER THE SECURITIES ACT, THE EXCHANGE ACT
OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR ACTIONS
ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT CONTAINED IN A REGISTRATION STATEMENT OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO, OR ARISE OUT OF, OR ARE BASED UPON, THE OMISSION OR ALLEGED
OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, OR SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR ACTIONS ARISE OUT OF OR ARE BASED UPON ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN A
PROSPECTUS, INCLUDING ANY PRELIMINARY PROSPECTUS OR ISSUER FWP RELATING TO A
SHELF REGISTRATION, OR ANY AMENDMENT OR SUPPLEMENT THERETO, OR ARISE OUT OF, OR
ARE BASED UPON,

 

15

--------------------------------------------------------------------------------


 


THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, BUT IN EACH CASE ONLY
TO THE EXTENT THAT THE UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT
OR OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
PERTAINING TO SUCH HOLDER AND FURNISHED TO THE COMPANY BY OR ON BEHALF OF SUCH
HOLDER SPECIFICALLY FOR INCLUSION THEREIN; AND, SUBJECT TO THE LIMITATION SET
FORTH IMMEDIATELY PRECEDING THIS CLAUSE, SHALL REIMBURSE, AS INCURRED, THE
COMPANY FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THE COMPANY OR
ANY SUCH CONTROLLING PERSON IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY
LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION IN RESPECT THEREOF. THIS INDEMNITY
AGREEMENT WILL BE IN ADDITION TO ANY LIABILITY WHICH SUCH HOLDER MAY OTHERWISE
HAVE TO THE COMPANY OR ANY OF ITS CONTROLLING PERSONS.


 


(C)  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION 5 OF
NOTICE OF THE COMMENCEMENT OF ANY ACTION OR PROCEEDING (INCLUDING A GOVERNMENTAL
INVESTIGATION), SUCH INDEMNIFIED PARTY WILL, IF A CLAIM IN RESPECT THEREOF IS TO
BE MADE AGAINST THE INDEMNIFYING PARTY UNDER THIS SECTION 5, NOTIFY THE
INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF; BUT THE OMISSION SO TO NOTIFY
THE INDEMNIFYING PARTY WILL NOT, IN ANY EVENT, RELIEVE THE INDEMNIFYING PARTY
FROM ANY OBLIGATIONS TO ANY INDEMNIFIED PARTY UNDER THIS SECTION 5 EXCEPT TO THE
EXTENT THAT IT HAS BEEN MATERIALLY PREJUDICED (THROUGH THE FORFEITURE OF
SUBSTANTIVE RIGHTS OR DEFENSES) BY SUCH FAILURE; AND THE FAILURE TO NOTIFY THE
INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE TO
AN INDEMNIFIED PARTY OTHER THAN THE INDEMNIFICATION OBLIGATION PROVIDED IN
PARAGRAPH (A) OR (B) ABOVE.  IN CASE ANY SUCH ACTION IS BROUGHT AGAINST ANY
INDEMNIFIED PARTY, AND IT NOTIFIES THE INDEMNIFYING PARTY OF THE COMMENCEMENT
THEREOF, THE INDEMNIFYING PARTY WILL BE ENTITLED TO PARTICIPATE THEREIN AND, TO
THE EXTENT THAT IT MAY WISH, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY
NOTIFIED, TO ASSUME THE DEFENSE THEREOF, WITH COUNSEL REASONABLY SATISFACTORY TO
SUCH INDEMNIFIED PARTY (WHO SHALL NOT, EXCEPT WITH THE CONSENT OF THE
INDEMNIFIED PARTY, BE COUNSEL TO THE INDEMNIFYING PARTY), AND AFTER NOTICE FROM
THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY OF ITS ELECTION SO TO ASSUME
THE DEFENSE THEREOF THE INDEMNIFYING PARTY WILL NOT BE LIABLE TO SUCH
INDEMNIFIED PARTY UNDER THIS SECTION 5 FOR ANY LEGAL OR OTHER EXPENSES, OTHER
THAN REASONABLE COSTS OF INVESTIGATION, SUBSEQUENTLY INCURRED BY SUCH
INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF. IN ANY SUCH
PROCEEDING, ANY INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN ITS OWN
COUNSEL, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF
SUCH INDEMNIFIED PARTY UNLESS (I) THE INDEMNIFYING PARTY AND THE INDEMNIFIED
PARTY SHALL HAVE MUTUALLY AGREED TO THE CONTRARY; (II) THE INDEMNIFYING PARTY
HAS FAILED WITHIN A REASONABLE TIME TO RETAIN COUNSEL REASONABLY SATISFACTORY TO
THE INDEMNIFIED PARTY; (III) THE INDEMNIFIED PARTY SHALL HAVE REASONABLY
CONCLUDED THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT THAT ARE DIFFERENT
FROM OR IN ADDITION TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY; OR (IV) THE
NAMED PARTIES IN ANY SUCH PROCEEDING (INCLUDING ANY IMPLEADED PARTIES) INCLUDE
BOTH THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY AND REPRESENTATION OF BOTH
PARTIES BY THE SAME COUNSEL WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL
DIFFERING INTERESTS BETWEEN THEM.  IT IS UNDERSTOOD AND AGREED THAT THE
INDEMNIFYING PARTY SHALL NOT, IN CONNECTION WITH ANY PROCEEDING OR RELATED
PROCEEDING IN THE SAME JURISDICTION, BE LIABLE FOR THE FEES AND EXPENSES OF MORE
THAN ONE SEPARATE FIRM (IN ADDITION TO ANY LOCAL COUNSEL) FOR ALL INDEMNIFIED
PARTIES, AND THAT ALL SUCH FEES AND EXPENSES SHALL BE

 

16

--------------------------------------------------------------------------------


 


REIMBURSED AS THEY ARE INCURRED.  ANY SUCH SEPARATE FIRM OR ANY PURCHASER, ITS
AFFILIATES, DIRECTORS AND OFFICERS AND ANY CONTROL PERSONS OF SUCH PURCHASER
SHALL BE DESIGNATED IN WRITING BY THE REPRESENTATIVES AND ANY SUCH SEPARATE FIRM
FOR THE COMPANY, THE GUARANTORS, THEIR DIRECTORS AND OFFICERS AND ANY CONTROL
PERSONS OF THE COMPANY SHALL BE DESIGNATED IN WRITING BY THE COMPANY.  NO
INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED
PARTY, EFFECT ANY SETTLEMENT OF ANY PENDING OR THREATENED ACTION IN RESPECT OF
WHICH ANY INDEMNIFIED PARTY IS OR COULD HAVE BEEN A PARTY AND INDEMNITY COULD
HAVE BEEN SOUGHT HEREUNDER BY SUCH INDEMNIFIED PARTY UNLESS SUCH SETTLEMENT
INCLUDES AN UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY FROM ALL LIABILITY
ON ANY CLAIMS THAT ARE THE SUBJECT MATTER OF SUCH ACTION, AND DOES NOT INCLUDE A
STATEMENT AS TO OR AN ADMISSION OF FAULT, CULPABILITY OR A FAILURE TO ACT BY OR
ON BEHALF OF ANY INDEMNIFIED PARTY.  THE INDEMNIFYING PARTY WILL NOT BE LIABLE
FOR THE COSTS AND EXPENSES OF ANY SETTLEMENT OF SUCH ACTION EFFECTED BY SUCH
INDEMNIFIED PARTY WITHOUT THE CONSENT OF THE INDEMNIFYING PARTY, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD.


 


(D)  IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 5 IS UNAVAILABLE OR
INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY UNDER SUBSECTIONS (A) OR
(B) ABOVE, THEN EACH INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (OR ACTIONS IN RESPECT THEREOF) REFERRED TO IN SUBSECTION (A) OR
(B) ABOVE IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF
THE INDEMNIFYING PARTY OR PARTIES ON THE ONE HAND AND THE INDEMNIFIED PARTY ON
THE OTHER IN CONNECTION WITH THE STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) AS WELL
AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF THE
PARTIES SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE
UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED
OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE COMPANY
ON THE ONE HAND OR SUCH INITIAL PURCHASER, HOLDER, PARTICIPATING BROKER-DEALER
OR UNDERWRITER OR SUCH OTHER INDEMNIFIED PARTY, AS THE CASE MAY BE, ON THE
OTHER, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.  THE AMOUNT PAID
BY AN INDEMNIFIED PARTY AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES OR
LIABILITIES REFERRED TO IN THE FIRST SENTENCE OF THIS SUBSECTION (D) SHALL BE
DEEMED TO INCLUDE ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY SUCH
INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY ACTION OR
CLAIM WHICH IS THE SUBJECT OF THIS SUBSECTION (D). NOTWITHSTANDING ANY OTHER
PROVISION OF THIS SECTION 5(D), THE HOLDERS OF THE SECURITIES SHALL NOT BE
REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE AMOUNT BY WHICH THE NET
PROCEEDS RECEIVED BY SUCH HOLDERS FROM THE SALE OF THE SECURITIES PURSUANT TO A
REGISTRATION STATEMENT EXCEEDS THE AMOUNT OF DAMAGES WHICH SUCH HOLDERS HAVE
OTHERWISE BEEN REQUIRED TO PAY BY REASON OF SUCH UNTRUE OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION. NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11 (F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION. FOR PURPOSES OF THIS PARAGRAPH (D), EACH PERSON,
IF ANY, WHO CONTROLS SUCH INDEMNIFIED PARTY WITHIN THE MEANING OF THE SECURITIES
ACT OR THE EXCHANGE ACT SHALL HAVE THE SAME RIGHTS TO CONTRIBUTION AS SUCH
INDEMNIFIED PARTY AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE
MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT SHALL HAVE THE SAME RIGHTS TO
CONTRIBUTION AS THE COMPANY.

 

17

--------------------------------------------------------------------------------


 


(E)  THE AGREEMENTS CONTAINED IN THIS SECTION 5 SHALL SURVIVE THE SALE OF THE
SECURITIES PURSUANT TO A REGISTRATION STATEMENT AND SHALL REMAIN IN FULL FORCE
AND EFFECT, REGARDLESS OF ANY TERMINATION OR CANCELLATION OF THIS AGREEMENT OR
ANY INVESTIGATION MADE BY OR ON BEHALF OF ANY INDEMNIFIED PARTY.


 


6.  ADDITIONAL INTEREST UNDER CERTAIN CIRCUMSTANCES.  (A)  ADDITIONAL INTEREST
(THE “ADDITIONAL INTEREST”) WITH RESPECT TO THE SECURITIES SHALL BE ASSESSED AS
FOLLOWS IF ANY OF THE FOLLOWING EVENTS OCCUR (EACH SUCH EVENT IN
CLAUSES (I) THROUGH (IV) BELOW BEING HEREIN CALLED A “REGISTRATION DEFAULT”):

 

(I) ANY REGISTRATION STATEMENT REQUIRED BY THIS AGREEMENT IS NOT FILED WITH THE
COMMISSION ON OR PRIOR TO THE APPLICABLE FILING DEADLINE;

 

(II) ANY REGISTRATION STATEMENT REQUIRED BY THIS AGREEMENT IS NOT DECLARED
EFFECTIVE BY THE COMMISSION ON OR PRIOR TO THE APPLICABLE EFFECTIVENESS
DEADLINE;

 

(III) THE REGISTERED EXCHANGE OFFER HAS NOT BEEN CONSUMMATED ON OR PRIOR TO THE
CONSUMMATION DEADLINE; OR

 

(IV) ANY REGISTRATION STATEMENT REQUIRED BY THIS AGREEMENT HAS BEEN DECLARED (OR
BECOMES AUTOMATICALLY) EFFECTIVE BY THE COMMISSION BUT, THEREAFTER DURING THE
PERIOD DURING WHICH THE COMPANY IS REQUIRED TO MAINTAIN THE EFFECTIVENESS
THEREOF, (A) SUCH REGISTRATION STATEMENT THEREAFTER CEASES TO BE EFFECTIVE OR
(B) SUCH REGISTRATION STATEMENT OR THE RELATED PROSPECTUS CEASES TO BE USABLE IN
CONNECTION WITH RESALES OF TRANSFER RESTRICTED SECURITIES, FOR A PERIOD OF 60
DAYS, WHETHER OR NOT CONSECUTIVE, BECAUSE EITHER (1) ANY EVENT OCCURS AS A
RESULT OF WHICH THE RELATED PROSPECTUS FORMING PART OF SUCH REGISTRATION
STATEMENT WOULD INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE NOT MISLEADING, (2) IT SHALL BE
NECESSARY TO AMEND SUCH REGISTRATION STATEMENT OR SUPPLEMENT THE RELATED
PROSPECTUS, TO COMPLY WITH THE SECURITIES ACT OR THE EXCHANGE ACT OR THE
RESPECTIVE RULES THEREUNDER OR (3) SUCH REGISTRATION STATEMENT IS A SHELF
REGISTRATION STATEMENT THAT HAS EXPIRED BEFORE A REPLACEMENT SHELF REGISTRATION
STATEMENT HAS BECOME EFFECTIVE.

 

Each of the foregoing will constitute a Registration Default whatever the reason
for any such event and whether it is voluntary or involuntary or is beyond the
control of the Company or pursuant to operation of law or as a result of any
action or inaction by the Commission.

 

Additional Interest shall accrue on the Specified Securities over and above the
interest set forth in the title of the Securities, from and including the date
on which any such Registration Default shall occur to but excluding the date on
which all such Registration Defaults have been cured, at a rate of 0.25% per
annum (the “Additional

 

18

--------------------------------------------------------------------------------


 

Interest Rate”) for the first 90-day period immediately following the occurrence
of such Registration Default. The Additional Interest Rate shall increase by an
additional 0.25% per annum with respect to each subsequent 90-day period until
all Registration Defaults have been cured, up to a maximum Additional Interest
Rate of 1.0% per annum.


 


(B)  A REGISTRATION DEFAULT REFERRED TO IN SECTION 6(A)(IV) HEREOF SHALL BE
DEEMED NOT TO HAVE OCCURRED AND BE CONTINUING IN RELATION TO A SHELF
REGISTRATION STATEMENT OR THE RELATED PROSPECTUS IF (I) SUCH REGISTRATION
DEFAULT HAS OCCURRED SOLELY AS A RESULT OF (X) THE FILING OF A POST-EFFECTIVE
AMENDMENT TO SUCH SHELF REGISTRATION STATEMENT TO INCORPORATE ANNUAL AUDITED
FINANCIAL INFORMATION WITH RESPECT TO THE COMPANY WHERE SUCH POST-EFFECTIVE
AMENDMENT IS NOT YET EFFECTIVE AND NEEDS TO BE DECLARED EFFECTIVE TO PERMIT
HOLDERS TO USE THE RELATED PROSPECTUS OR (Y) OTHER MATERIAL EVENTS, WITH RESPECT
TO THE COMPANY THAT WOULD NEED TO BE DESCRIBED IN SUCH SHELF REGISTRATION
STATEMENT OR THE RELATED PROSPECTUS AND (II) IN THE CASE OF CLAUSE (Y), THE
COMPANY IS PROCEEDING PROMPTLY AND IN GOOD FAITH TO AMEND OR SUPPLEMENT SUCH
SHELF REGISTRATION STATEMENT AND RELATED PROSPECTUS TO DESCRIBE SUCH EVENTS;
PROVIDED, HOWEVER, THAT IN ANY CASE IF SUCH REGISTRATION DEFAULT OCCURS FOR A
PERIOD OF 60 DAYS, WHETHER OR NOT CONSECUTIVE, ADDITIONAL INTEREST SHALL BE
PAYABLE IN ACCORDANCE WITH THE ABOVE PARAGRAPH FROM THE DAY SUCH REGISTRATION
DEFAULT OCCURS UNTIL SUCH REGISTRATION DEFAULT IS CURED.


 


(C)  NOTWITHSTANDING THE FOREGOING, ANY REGISTRATION DEFAULT SPECIFIED IN CLAUSE
(I), (II) OR (III) OF THE PRECEDING SECTION (A) THAT RELATES TO THE EXCHANGE
OFFER REGISTRATION STATEMENT OR THE EXCHANGE OFFER SHALL BE DEEMED CURED AT SUCH
TIME AS THE SHELF REGISTRATION STATEMENT IS DECLARED EFFECTIVE BY THE SEC.


 


(D)  ANY AMOUNTS OF ADDITIONAL INTEREST DUE PURSUANT TO SECTION 6(A) WILL BE
PAYABLE IN CASH ON THE REGULAR INTEREST PAYMENT DATES WITH RESPECT TO THE
SECURITIES. THE AMOUNT OF ADDITIONAL INTEREST WILL BE DETERMINED BY MULTIPLYING
THE APPLICABLE ADDITIONAL INTEREST RATE BY THE PRINCIPAL AMOUNT OF THE
SECURITIES AND FURTHER MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE
NUMBER OF DAYS SUCH ADDITIONAL INTEREST RATE WAS APPLICABLE DURING SUCH PERIOD
(DETERMINED ON THE BASIS OF A 360-DAY YEAR COMPRISED OF TWELVE 30-DAY MONTHS),
AND THE DENOMINATOR OF WHICH IS 360.


 


(E)  FOLLOWING THE CURE OF ALL REGISTRATION DEFAULTS THE ACCRUAL OF ADDITIONAL
INTEREST ON THE SPECIFIED SECURITIES WILL CEASE AND THE INTEREST RATE WILL
REVERT TO THE ORIGINAL RATE; PROVIDED, HOWEVER, THAT IF, AFTER ANY SUCH
ADDITIONAL INTEREST CEASES TO ACCRUE, A DIFFERENT EVENT SPECIFIED IN CLAUSE (I),
(II), (III) OR (IV) OF THE DEFINITION OF REGISTRATION DEFAULT ABOVE OCCURS, SUCH
ADDITIONAL INTEREST SHALL BEGIN TO ACCRUE AGAIN PURSUANT TO THE FOREGOING
PROVISIONS.

 

The Company shall notify the Trustee within five business days after the
occurrence of each Registration Default.

 

The Company shall pay the Additional Interest due on the Specified Securities by
depositing with the Trustee, in trust, for the benefit of the Holders thereof,
by 12:00 noon, New York City time, on or before the applicable semi-annual
interest payment date for the Securities, immediately available funds in sums
sufficient to pay the Additional

 

19

--------------------------------------------------------------------------------


 

Interest then due.  The Additional Interest amount due shall be payable on each
interest payment date to the record Holder of Securities entitled to receive the
interest payment to be made on such date as set forth in the Indenture.

 

Additional Interest pursuant to this Section 6 constitutes liquidated damages
with respect to Registration Defaults and shall be the exclusive monetary remedy
available to the Holders and/or the Initial Purchasers with respect to any
Registration Default.


 


(F)  “SPECIFIED SECURITIES” MEANS THE SECURITIES (NOT INCLUDING THE EXCHANGE
SECURITIES); PROVIDED, HOWEVER, THAT, IF THE REGISTRATION DEFAULT RELATES SOLELY
TO A SHELF REGISTRATION STATEMENT, THEN (I) IF SUCH SHELF REGISTRATION STATEMENT
IS REQUIRED TO COVER BOTH SECURITIES AND EXCHANGE SECURITIES, THE “SPECIFIED
SECURITIES” SHALL MEAN BOTH THE SECURITIES AND EXCHANGE SECURITIES AND (II) IF
SUCH SHELF REGISTRATION STATEMENT IS REQUIRED TO COVER ONLY EXCHANGE SECURITIES,
THE “SPECIFIED SECURITIES” SHALL MEAN ONLY THE EXCHANGE SECURITIES; PROVIDED
FURTHER, HOWEVER, THAT IF THE REGISTRATION DEFAULT RELATES TO AN EXCHANGE OFFER
REGISTRATION STATEMENT THAT IS UNAVAILABLE FOR USE DURING THE PARTICIPATING
BROKER-DEALER PROSPECTUS PERIOD, THE “SPECIFIED SECURITIES” SHALL MEAN THE
EXCHANGE SECURITIES.


 


(G)  “TRANSFER RESTRICTED SECURITIES” MEANS THE INITIAL SECURITES; PROVIDED,
HOWEVER, THAT ANY SUCH SECURITIES SHALL CEASE TO BE TRANSFER RESTRICTED
SECURITIES UPON THE EARLIEST TO OCCUR OF (I) THE DATE ON WHICH SUCH SECURITIES
HAVE BEEN EXCHANGED BY A PERSON OTHER THAN A BROKER-DEALER FOR FREELY
TRANSFERABLE EXCHANGE SECURITIES IN THE REGISTERED EXCHANGE OFFER,
(II) FOLLOWING THE EXCHANGE BY A BROKER-DEALER IN THE REGISTERED EXCHANGE OFFER
OF SUCH INITIAL SECURITIES FOR EXCHANGE SECURITIES, THE DATE ON WHICH SUCH
EXCHANGE SECURITES ARE SOLD TO A PURCHASER WHO RECEIVES FROM SUCH BROKER-DEALER
ON OR PRIOR TO THE DATE OF SUCH SALE A COPY OF THE PROSPECTUS CONTAINED IN THE
EXCHANGE OFFER REGISTRATION STATEMENT, (III) THE DATE ON WHICH SUCH SECURITIES
HAVE BEEN EFFECTIVELY REGISTERED UNDER THE SECURITIES ACT AND DISPOSED OF IN
ACCORDANCE WITH THE SHELF REGISTRATION STATEMENT, (IV) THE EARLIEST DATE THAT IS
NO LESS THAN TWO YEARS AFTER THE ORIGINAL ISSUE DATE AND ON WHICH ALL INITIAL
SECURITIES ARE FREELY TRADEABLE, (V) THE DATE ON WHICH SUCH SECURITIES SHALL
HAVE BEEN OTHERWISE TRANSFERRED BY THE HOLDER THEREOF AND NEW SECURITIES NOT
BEARING A LEGEND RESTRICTING FURTHER TRANSFER SHALL HAVE BEEN DELIVERED BY THE
COMPANY AND SUBSEQUENT DISPOSITION OF SUCH SECURITIES SHALL NOT REQUIRE
REGISTRATION OR QUALIFICATION UNDER THE SECURITIES ACT OR ANY SIMILAR STATE LAW
THEN IN FORCE OR (VI) THE DATE ON WHICH SUCH SECURITIES CEASE TO BE OUTSTANDING.


 


7.  RULES 144 AND 144A.  THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO
FILE THE REPORTS REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT AND THE
EXCHANGE ACT IN A TIMELY MANNER AND, IF AT ANY TIME THE COMPANY IS NOT REQUIRED
TO FILE SUCH REPORTS, IT WILL, UPON THE REQUEST OF ANY HOLDER OF SECURITIES,
MAKE PUBLICLY AVAILABLE OTHER INFORMATION SO LONG AS NECESSARY TO PERMIT SALES
OF THEIR SECURITIES PURSUANT TO RULES 144 AND 144A.  THE COMPANY COVENANTS THAT
IT WILL TAKE SUCH FURTHER ACTION AS ANY HOLDER OF SECURITIES MAY REASONABLY
REQUEST, ALL TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE SUCH HOLDER TO
SELL SECURITIES WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN THE
LIMITATION OF THE EXEMPTIONS PROVIDED BY RULES 144 AND 144A (INCLUDING THE
REQUIREMENTS OF RULE 

 

20

--------------------------------------------------------------------------------


 


144A(D)(4)).  THE COMPANY WILL PROVIDE A COPY OF THIS AGREEMENT TO PROSPECTIVE
PURCHASERS OF INITIAL SECURITIES IDENTIFIED TO THE COMPANY BY THE INITIAL
PURCHASERS UPON REQUEST.  UPON THE REQUEST OF ANY HOLDER OF INITIAL SECURITIES,
THE COMPANY SHALL DELIVER TO SUCH HOLDER A WRITTEN STATEMENT AS TO WHETHER IT
HAS COMPLIED WITH SUCH REQUIREMENTS.  NOTWITHSTANDING THE FOREGOING, NOTHING IN
THIS SECTION 7 SHALL BE DEEMED TO REQUIRE THE COMPANY TO REGISTER ANY OF ITS
SECURITIES PURSUANT TO THE EXCHANGE ACT.


 


8.  UNDERWRITTEN REGISTRATIONS.  (A)  IF ANY OF THE TRANSFER RESTRICTED
SECURITIES COVERED BY ANY SHELF REGISTRATION ARE TO BE SOLD IN AN UNDERWRITTEN
OFFERING, THE INVESTMENT BANKER OR INVESTMENT BANKERS AND MANAGER OR MANAGERS
THAT WILL ADMINISTER THE OFFERING (“MANAGING UNDERWRITERS”) WILL BE SELECTED BY
THE MAJORITY HOLDERS OF SUCH TRANSFER RESTRICTED SECURITIES TO BE INCLUDED IN
SUCH OFFERING.


 


(B)  NO PERSON MAY PARTICIPATE IN ANY UNDERWRITTEN REGISTRATION HEREUNDER UNLESS
SUCH PERSON (I) AGREES TO SELL SUCH PERSON’S TRANSFER RESTRICTED SECURITIES ON
THE BASIS REASONABLY PROVIDED IN ANY UNDERWRITING ARRANGEMENTS APPROVED BY THE
PERSONS ENTITLED HEREUNDER TO APPROVE SUCH ARRANGEMENTS AND (II) COMPLETES AND
EXECUTES ALL QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES, UNDERWRITING
AGREEMENTS AND OTHER DOCUMENTS REASONABLY REQUIRED UNDER THE TERMS OF SUCH
UNDERWRITING ARRANGEMENTS.


 


(C)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, (I) THE COMPANY
SHALL NOT BE REQUIRED TO COOPERATE WITH AN UNDERWRITTEN OFFERING UNLESS A
REQUEST FOR AN UNDERWRITTEN OFFERING IS MADE BY HOLDERS OF 33 1/3% OF TRANSFER
RESTRICTED SECURITIES OUTSTANDING, (II) THE COMPANY SHALL NOT BE OBLIGATED TO
COOPERATE WITH MORE THAN ONE UNDERWRITTEN OFFERING PURSUANT TO THIS AGREEMENT,
(III) UPON RECEIPT OF A REQUEST TO PREPARE AND FILE AN AMENDMENT OR SUPPLEMENT
TO A REGISTRATION STATEMENT AND PROSPECTUS IN CONNECTION WITH AN UNDERWRITTEN
OFFERING, THE COMPANY MAY DELAY THE FILING OF ANY SUCH AMENDMENT OR SUPPLEMENT
FOR UP TO 120 DAYS IF THE COMPANY IN GOOD FAITH HAS A VALID BUSINESS REASON FOR
SUCH DELAY; PROVIDED, HOWEVER THAT NOTHING IN THIS CLAUSE (III) LIMITS THE
COMPANY’S OBLIGATIONS UNDER SECTION 1, AND (IV) THE COMPANY SHALL NOT BE
REQUIRED TO PAY MORE THAN AN AGGREGATE OF $200,000 OF REGISTRATION-RELATED
EXPENSES, IN ADDITION TO INTERNAL EXPENSES OF THE COMPANY (INCLUDING, WITHOUT
LIMITATION, SALARIES OF OFFICERS AND EMPLOYEES PERFORMING LEGAL AND ACCOUNTING
DUTIES) IN CONNECTION WITH ANY SUCH UNDERWRITTEN OFFERING.


 


9.  MISCELLANEOUS.


 


(A)  REMEDIES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT ANY FAILURE BY THE
COMPANY TO COMPLY WITH ITS OBLIGATIONS UNDER SECTION 1 AND 2 HEREOF MAY RESULT
IN MATERIAL IRREPARABLE INJURY TO THE INITIAL PURCHASERS OR THE HOLDERS FOR
WHICH THERE IS NO ADEQUATE REMEDY AT LAW, THAT IT WILL NOT BE POSSIBLE TO
MEASURE DAMAGES FOR SUCH INJURIES PRECISELY AND THAT, IN THE EVENT OF ANY SUCH
FAILURE, THE INITIAL PURCHASERS OR ANY HOLDER MAY OBTAIN SUCH RELIEF AS MAY BE
REQUIRED TO SPECIFICALLY ENFORCE THE COMPANY’S OBLIGATIONS UNDER SECTIONS 1 AND
2 HEREOF. THE COMPANY FURTHER AGREES TO WAIVE THE DEFENSE IN ANY ACTION FOR
SPECIFIC PERFORMANCE THAT A REMEDY AT LAW WOULD BE ADEQUATE.

 

21

--------------------------------------------------------------------------------



 


(B)  NO INCONSISTENT AGREEMENTS.  THE COMPANY WILL NOT ON OR AFTER THE DATE OF
THIS AGREEMENT ENTER INTO ANY AGREEMENT WITH RESPECT TO ITS
U.S. DOLLAR-DENOMINATED DEBT SECURITIES THAT ARE SUBSTANTIALLY SIMILAR TO THE
SECURITIES, WHICH AGREEMENT IS INCONSISTENT WITH THE RIGHTS GRANTED TO THE
HOLDERS IN THIS AGREEMENT OR ENTER INTO ANY AGREEMENT THAT OTHERWISE CONFLICTS
WITH THE PROVISIONS HEREOF.  THE RIGHTS GRANTED TO THE HOLDERS HEREUNDER DO NOT
IN ANY WAY CONFLICT WITH AND ARE NOT INCONSISTENT WITH THE RIGHTS GRANTED TO THE
HOLDERS OF THE COMPANY’S SECURITIES UNDER ANY AGREEMENT IN EFFECT ON THE DATE
HEREOF.


 


(C)  AMENDMENTS AND WAIVERS.  THE PROVISIONS OF THIS AGREEMENT MAY NOT BE
AMENDED, MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM
THE PROVISIONS HEREOF MAY NOT BE GIVEN, EXCEPT BY THE COMPANY AND THE WRITTEN
CONSENT OF THE MAJORITY HOLDERS AFFECTED BY SUCH AMENDMENT, MODIFICATION,
SUPPLEMENT, WAIVER OR CONSENTS.


 


(D)  NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR OR PERMITTED
HEREUNDER SHALL BE MADE IN WRITING BY HAND DELIVERY, FIRST-CLASS MAIL, FACSIMILE
TRANSMISSION, OR AIR COURIER WHICH GUARANTEES OVERNIGHT DELIVERY:

 

(1)  IF TO A HOLDER OF THE SECURITIES, AT THE MOST CURRENT ADDRESS GIVEN BY SUCH
HOLDER TO THE COMPANY.

 

(2)  IF TO THE INITIAL PURCHASERS;

 

c/o Morgan Stanley & Co. Incorporated
1585 Broadway
New York, NY 10036
Attention:  Syndicate Operations Group

 

with a copy to:

 

Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
Attention:  William V. Fogg

 

(3)  IF TO THE COMPANY, AT ITS ADDRESS AS FOLLOWS:

 

United Rentals, Inc.
Five Greenwich Office Park
Greenwich, CT 06830
Attention:  Corporate Secretary

 

with a copy to:

 

Sullivan & Cromwell LLP
125 Broad Street

New York, NY 10004
Attention:  Andrew D. Soussloff

 

22

--------------------------------------------------------------------------------


 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.


 


(E)  THIRD PARTY BENEFICIARIES.  THE HOLDERS SHALL BE THIRD PARTY BENEFICIARIES
TO THE AGREEMENTS MADE HEREUNDER BETWEEN THE COMPANY, ON THE ONE HAND, AND THE
INITIAL PURCHASERS, ON THE OTHER HAND, AND SHALL HAVE THE RIGHT TO ENFORCE SUCH
AGREEMENTS DIRECTLY TO THE EXTENT THEY MAY DEEM SUCH ENFORCEMENT NECESSARY OR
ADVISABLE TO PROTECT THEIR RIGHTS OR THE RIGHTS OF HOLDERS HEREUNDER.


 


(F)  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON THE COMPANY
AND ITS SUCCESSORS AND ASSIGNS.


 


(G)  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS
AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(H)  HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


(I)  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.


 


(J)  SEVERABILITY.  IF ANY ONE OR MORE OF THE PROVISIONS CONTAINED HEREIN, OR
THE APPLICATION THEREOF IN ANY CIRCUMSTANCE, IS HELD INVALID, ILLEGAL OR
UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF ANY SUCH PROVISION
IN EVERY OTHER RESPECT AND OF THE REMAINING PROVISIONS CONTAINED HEREIN SHALL
NOT BE AFFECTED OR IMPAIRED THEREBY.

 

(k)  Securities Held by the Company.  Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

 

23

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Initial Purchasers and the Company and the Guarantors in accordance
with its terms.

 

 

Very truly yours,

 

 

 

 

 

UNITED RENTALS (NORTH AMERICA), INC.

 

 

 

 

by

 

 

 

/s/ William B. Plummer

 

 

 

Name:

William B. Plummer

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

UNITED RENTALS, INC.

 

 

 

 

by

 

 

 

 

/s/ William B. Plummer

 

 

 

Name:

William B. Plummer

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

INFOMANAGER, INC.

 

 

 

 

by

 

 

 

 

/s/ William B. Plummer

 

 

 

Name:

William B. Plummer

 

 

 

Title:

Vice President

 

 

 

 

 

UNITED RENTALS (DELAWARE), INC.

 

 

 

 

by

 

 

 

 

/s/ William B. Plummer

 

 

 

Name:

William B. Plummer

 

 

 

Title:

Vice President

 

[Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

UNITED RENTALS FINANCING LIMITED PARTNERSHIP, BY UNITED RENTALS OF NOVA SCOTIA
(NO. 1), ULC, ITS GENERAL PARTNER

 

 

 

 

by

 

 

 

/s/ William B. Plummer

 

 

 

Name:

William B. Plummer

 

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

UNITED RENTALS HIGHWAY TECHNOLOGIES GULF, INC.

 

 

 

 

by

 

 

 

 

/s/ William B. Plummer

 

 

 

Name:

William B. Plummer

 

 

 

Title:

Vice President

 

 

 

 

 

UNITED RENTALS NORTHWEST, INC.

 

 

 

 

by

 

 

 

 

/s/ William B. Plummer

 

 

 

Name:

William B. Plummer

 

 

 

Title:

Vice President

 

 

 

 

 

UNITED RENTALS REALTY, LLC, BY UNITED RENTALS (NORTH AMERICA), INC., ITS
MANAGING MEMBER

 

 

 

 

by

 

 

 

 

/s/ William B. Plummer

 

 

 

Name:

William B. Plummer

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

WYNNE SYSTEMS, INC.

 

 

 

 

by

 

 

 

 

/s/ William B. Plummer

 

 

 

Name:

William B. Plummer

 

 

 

Title:

Vice President

 

[Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written.

 

 

 

MORGAN STANLEY & CO.

 

INCORPORATED

 

 

 

Acting on behalf of itself and as a

 

Representative of the several Purchasers.

 

 

 

 

By

 

 

 

 

/s/ Peter Zippelius

 

 

 

Name:

Peter Zippelius

 

 

 

Title:

Vice President

 

 

[Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written.

 

 

 

BANC OF AMERICA SECURITIES LLC

 

 

 

Acting on behalf of itself and as a

 

Representative of the several Purchasers.

 

 

 

 

By

 

 

 

 

/s/ Andrew Gordon

 

 

 

Name:

Andrew Gordon

 

 

 

Title:

Principal

 

 

[Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. The Letter
of Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This Prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of Exchange Securities received in exchange for Initial Securities
where such Initial Securities were acquired by such broker-dealer as a result of
market-making activities or other trading activities. The Company has agreed to
use commercially reasonable efforts to amend and supplement the prospectus
contained in the Exchange Offer Registration statement in order allow
Participating Broker-Dealers and other persons, if any, with similar prospectus
delivery requirements to use the prospectus contained in the Exchange Offer
Registration Statement in connection with the resale of such Exchange
Securities, for a period commencing on the day the Exchange Offer is consummated
and continuing for 90 days (or such shorter period during which Participating
Broker-Dealers or such other persons are required by law to deliver such
prospectus); provided, however, that if for any day during such period the
Company restricts the use of such prospectus, such period shall be extended on a
day-for-day basis.  See “Plan of Distribution.”

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Each broker-dealer that receives Exchange Securities for its own account in
exchange for Initial Securities, where such Initial Securities were acquired by
such broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities. See “Plan of Distribution.”

 

--------------------------------------------------------------------------------


 

ANNEX C

 

PLAN OF DISTRIBUTION

 

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities. The Company has
agreed that it will allow Participating Broker-Dealers and any other persons, if
any, with similar prospectus delivery requirements to use the prospectus
contained in the Exchange Offer Registration Statement in connection with the
resale of such Exchange Securities, for a period commencing on the day the
Exchange Offer is consummated and continuing for 90 days (or such shorter period
during which Participating Broker-Dealers are required by law to deliver such
prospectus); provided, however, that if for any day during such period the
Company restricts the use of such prospectus, such period shall be extended on a
day-for-day basis. In addition, until , 200 , all dealers effecting transactions
in the Exchange Securities may be required to deliver a prospectus.(1)

 

The Company will not receive any proceeds from any sale of Exchange Securities
by broker-dealers. Exchange Securities received by broker-dealers for their own
account pursuant to the Exchange Offer may be sold from time to time in one or
more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the Exchange Securities or a combination of
such methods of resale, at market prices prevailing at the time of resale, at
prices related to such prevailing market prices or negotiated prices. Any such
resale may be made directly to purchasers or to or through brokers or dealers
who may receive compensation in the form of commissions or concessions from any
such broker-dealer or the purchasers of any such Exchange Securities. Any
broker-dealer that resells Exchange Securities that were received by it for its
own account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such Exchange Securities may be deemed to be
an “underwriter” within the meaning of the Securities Act and any profit on any
such resale of Exchange Securities and any commission or concessions received by
any such persons may be deemed to be underwriting compensation under the
Securities Act. The Letter of Transmittal states that, by acknowledging that it
will deliver and by delivering a prospectus, a broker-dealer will not be deemed
to admit that it is an “underwriter” within the meaning of the Securities Act.

 

For a period of 90 days after the Expiration Date the Company will promptly send
additional copies of this Prospectus and any amendment or supplement to this
Prospectus to any broker-dealer that requests such documents in the Letter of
Transmittal. The

 

--------------------------------------------------------------------------------

(1)          In addition, the legend required by Item 502(e) of Regulation S-K
will appear on the back cover page of the Exchange Offer prospectus. This
sentence may be deleted if such delivery requirements do not apply under
Rule 174 of the Securities Act.

 

--------------------------------------------------------------------------------


 

Company has agreed to pay all expenses incident to the Exchange Offer other than
commissions or concessions of any brokers or dealers and will indemnify the
Holders of the Securities (including any broker-dealers) against certain
liabilities, including liabilities under the Securities Act.

 

2

--------------------------------------------------------------------------------


 

ANNEX D

 

o CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

 

Name:

 

 

 

Address:

 

 

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Guarantor

 

Place of Formation

InfoManager, Inc.

 

Texas

United Rentals (Delaware), Inc.

 

Delaware

United Rentals Financing Limited Partnership

 

Delaware

United Rentals Highway Technologies Gulf, Inc.

 

Delaware

United Rentals Northwest, Inc.

 

Oregon

United Rentals Realty, LLC

 

Delaware

Wynne Systems, Inc.

 

California

 

--------------------------------------------------------------------------------